HAMMERMAN, Member,
Pursuant to Rule 208 (d) of the Pennsylvania Rules of Disciplinary Enforcement, the Disciplinary Board of the Supreme Court of Pennsylvania (board) herewith submits its findings and recommendations to your honorable court with respect to the above petition for discipline.
1. HISTORY OF PROCEEDINGS
The instant petition for discipline was filed on November 1, 1983 alleging a course of conduct in violation of the Disciplinary Rules charging respondent with 20 separate violations of the Code of Professional Responsibility, arising* out of seven complaints filed by seven different clients.
*450The petition for discipline charged respondent with professional misconduct in violation of the Code of Professional Responsibility to wit:
A. D.R. 1-102(A)(4) dealing with conduct involving dishonesty, fraud, deceit, or misrepresentation.
B. D.R. 6-101(A)(3) dealing with conduct involving neglect of a legal matter entrusted to a lawyer.
C. D.R. 7-101(A)(l) dealing with a lawyer intentionally failing to seek the lawful objectives of his client through reasonably available means.
D. D.R. 7-101(A)(2) dealing with a lawyer intentionally failing to carry out a contract of employment.
E. D.R. 9-102(B)(4) dealing with a lawyer promptly delivering to a client as requested by the client properties in the possession of the lawyer which the client is entitled to receive.
F. D.R. 2-110(B)(4) dealing with mandatory withdrawal from employment by a lawyer who is discharged by his client.
G. D.R. 1-102(A)(1) dealing with a lawyer violating a Disciplinary Rule.
H. D.R. 1-102(A)(6) dealing with a lawyer engaging in conduct which adversely reflects on his fitness to practice law.
I. D.R. 3-101 (B) dealing with a lawyer practicing in a jurisdiction where doing so is in violation of regulations of the profession in that jurisdiction.
J. D.R. 7-102(A)(3) dealing with a lawyer intentionally prejudicing or damaging his client during the course of the professional relationship.
K. D.R. 2-110(A)(3) dealing with a lawyer promptly refunding any part of a fee paid in advance that has not been earned upon his withdrawal from employment.
Respondent did not file an answer. The matter was assigned to Disciplinary Hearing Committee *451[ ] (hereinafter referred to as hearing committee) of which [ ] is chairperson, and [ ], are members, on November 29, 1983 and a pre-hearing conference was held on January 5, 1984 and the hearing held on March 8, 1984.
The hearing committee filed its report on October 15, 1984 in which they unanimously found respondent’s conduct to have been violative of D.R. 6-101(A)(3); 2-110(A)(4); 2-110(A)(3); 2-110(B)(4); 217(c); 217(d); 1-102(A)(1); 1-102(A)(4); 1-102(A)(6); 3-101(B); 7-101(A)(l); 7-101(A)(2); and 7-101(A)(3), and recommended that he be suspended for a period of five years. No briefs or exceptions were filed and the matter was referred to the undersigned for review.
II. FINDINGS OF FACT
Respondent is an attorney admitted to the Supreme Court of Pennsylvania and is a part-time lawyer employed by the defender’s office in [ ] County of the Commonwealth. Respondent was appointed by the court to represent [A] under the PC HA on May 27, 1981, and upon a hearing held on October 26, relief was denied. Although [A] wrote respondent discharging him as his attorney, he filed a notice of appeal on [A]’s behalf. Respondent failed to reply to [A]’s inquiries relative his withdrawal or the filing of a brief and as of the date of the hearing, never pursued the appeal. Disciplinary counsel withdrew the complaint embodied in the second charge.
Respondent was retained by a [BJ on November 4, 1982 in connection with child support proceedings, which were scheduled for the next day. Respondent secured a delay of the deposition on behalf of [B] and made arrangements for [B] to pay the outstanding arrearages, which the client failed to do. While *452respondent testified that [B] fired him on November 11, 1982 there was no written confirmation and no further action was taken by respondent. Thereafter, [B] made several attempts to contact respondent and secure certain documents which respondent failed or refused to return.
Respondent has been .suspended from the practice of law in Pennsylvania by Supreme Court order dated August 22, 1977 and not reinstated until November 13, 1979 yet on April 29, 1979 he was consulted by one [C] concerning an accident. Respondent did not advise him that he was suspended and otherwise not legally qualified to accept the case. Respondent introduced [C] to [D], an attorney in the suite in which respondent maintained office space. [D] denied that he was brought in or managed the matter and respondent admits that he did assume responsibility for the case and that he neglected the same. A writ of summons was filed but never served and the statute of limitations expired in the case. [C] made attempts to reach respondent by phone but respondent did not return their calls and did not advise them of the running of the statute of limitations. Thereafter, [C] employed [E], Esq. with respect to the accident case and after his numerous attempts to meet with respondent remained unsatisfied, a malpractice lawsuit was instituted on behalf of the [C] naming respondent and [D] defendants.
In August 1981, respondent was employed by one [F] to represent him on a contingent fee basis in an action against [G] and a default judgment was obtained against defendant. [G] then appealed to the arbitration division and respondent filed a complaint, upon which defendant’s preliminary objections were sustained and respondent filed an amended complaint. Thereafter, respondent took no *453further action, was unavailable for phone calls and did not even respond to the D.B.-7 letter.
Respondent agreed to represent [H] in her paternity action and attended a pre-trial conference with Judge [I] on May 13, 1982. Because respondent failed to appear for jury selection and trial on August 4, 1982 after several calls by court personnel, a non-suit was entered. Thereafter respondent was directed to file post-trial motions but he failed to do so and on August 23, 1982 the paternity suit was dismissed. [H] learned of the dismissal from her DPA caseworker in late December 1982. On May 15, 1983, a form D.B.-7 letter was mailed to respondent but he failed to respond or take any curative action.
Respondent agreed to represent [J] in a lawsuit against his former employer, [K] Cable Corporation for improper termination of employment. Although [J] executed a 40 percent contingent fee agreement, respondent failed to take any action relative the [J] claim. After phone calls which were not returned, [J] claimed relief from the Disciplinary Board and a form D.B.-7 letter was sent to respondent who failed to either answer same or take any curative action.
Respondent agreed to represent [L] in a proceeding to have his Pennsylvania pharmacy license reinstated and received $500 advance on his legal fees. Respondent took no action on [L’s] behalf and failed to return any phone calls by the client. In February 1983, respondent assured [L] that a petition had been filed with the state and that a hearing would take place sometime in April of 1983. In fact, respondent never filed any petition with the state board and insisted that he was on top of the situation. Thereafter, respondent misrepresented to [L] that a hearing would take place. Eventually, [L] secured another attorney who requested the file from *454the respondent and finally received the file. The monies paid to respondent were never returned to the client, nor did respondent answer petitioner’s form D.B.-7 letter.
III. CONCLUSIONS OF LAW
The hearing committee recommended that respondent be suspended from the practice of law for a period of not less than five years during which he is to totally withdraw from the profession and disassociate himself from the practice of law. In view of the many violations arising out of the enumerated separate cases, this board member agrees with this recommendation.
IV. DISCUSSION
The hearing committee considered all the charges and found that they indicate a common pattern. Respondent accepts employment and then never pursues the client’s interest. He continues to neglect matters which he has undertaken and never responds to entreaties from the clients to perform or withdraw. Respondent admitted that he is a defendant in a lawsuit by the [C]; that he is not represented by counsel in that matter; and that he did not answer the complaint which caused a default judgment to be entered against him.
Respondent offered no testimony in mitigation of his history of neglect in the matters before the hearing committee or the matters before these under consideration in which he received information admonitions, public censure and the prior suspension. He states on page 180:
... “I knew that ultimately we had to end up here, but I just found myself unable to do anything. *455If I knew the reason, we would not be here. I just don’t know.”
December 17, 1984
V. RECOMMENDATION
The hearing committee recommended a five years’ suspension with the condition that he have no association with the legal profession in any shape or manner. While Chief Disciplinary Counsel requests disbarment, it was the majority vote by members of the Disciplinary Board that the recommendation of the hearing committee be confirmed.
Messrs. McDonald, Elliott, Keck and Daniels and Mrs. Neuman dissent and would recommend disbarment. Mr. Brown abstained.